Citation Nr: 0931180	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disorder manifested 
by leg cramps. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The Veteran, who is the appellant, served on active duty from 
June 1964 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

The service treatment records show that on separation the 
Veteran indicated that he had no more trouble with leg 
cramps. 

VA records show that the leg cramps are unresponsive to 
medication, but a Doppler study was normal. 

As the record contains evidence of recurrent inservice 
symptoms as well as current symptoms, a VA examination and 
medical opinion to identify the nature of the leg cramps 
would be helpful in adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit the 
records of the private physician, who 
has treated him for leg cramps, or ask 
him to authorize VA to obtain the 
records on his behalf. 

2. Obtain VA records from the Laredo, 
Texas, outpatient clinic from 1989.



3. Afford the Veteran a VA examination 
to determine whether the Veteran has 
chronic leg cramps and, if so, what is 
the etiology of the cramps.  If an 
etiology is identified, the examiner is 
asked to express an opinion as to 
whether the current chronic leg cramps 
are at least as likely as not related 
to the Veteran's period of service. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation

The claim folder should be made 
available to the examiner for review.

4. After the above development is 
completed, adjudicate the claim.  If 
the decision remains adverse to the 
Veteran, furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

